 Case 1:18-cr-00457-AJT Document 281 Filed 07/09/19 Page 1 of 3 PageID# 3200



                         UNITED STATES DISTRICT COURT
                      FOR THE EASTERN DISTRICT OF VIRGINIA
                                 Alexandria Division

UNITED STATES OF AMERICA,                    :
                                             :
v.                                           :       Criminal Case No. 1:18-CR-457 (AJT)
                                             :
BIJAN RAFIEKIAN                              :
                                             :
and                                          :
                                             :
KAMIL EKIM ALPTEKIN,                         :
                                             :
Defendants.                                  :

 DEFENDANT BIJAN RAFIEKIAN’S RESPONSE TO MEMORANDUM OPPOSING
CO-CONSPIRATOR DESIGNATION OF NON-PARTY WITNESS MICHAEL T. FLYNN

       Defendant Bijan Rafiekian submits this response to the Memorandum Opposing Co-

Conspirator Designation of Non-Party Witness Michael T. Flynn (“Memorandum”).

       The defense was first provided a copy of the Memorandum at the hearing on July 8,

2019. Having now had a chance to review the Memorandum, the defense notes that the

Memorandum attaches, quotes, and discusses several documents that Rafiekian maintains are

protected by the attorney-client privilege and work product doctrine as to Flynn Intel Group

(“FIG”). Whether such documents may be used by the government in its case against the

Defendant is the subject of the Defendant’s pending motion to suppress [ECF No. 163]. For the

reasons stated in the motion to suppress, any purported waiver of attorney-client privilege or

work product protection by Flynn does not operate as a waiver as to FIG or the Defendant.

Rafiekian does not waive attorney-client privilege or work product protection with respect to any

of the documents attached to the Memorandum or discussed therein.
 Case 1:18-cr-00457-AJT Document 281 Filed 07/09/19 Page 2 of 3 PageID# 3201




Dated: July 9, 2019

                                          Respectfully submitted,

                                          /s/
                                          Mark J. MacDougall (Pro Hac Vice)
                                          Stacey H. Mitchell (Pro Hac Vice)
                                          Counsel for Bijan Rafiekian
                                          Akin Gump Strauss Hauer & Feld LLP
                                          1333 New Hampshire Avenue, NW
                                          Washington, DC 20036
                                          Telephone: (202) 887-4000
                                          Fax: (202) 887-4288
                                          E-mail: mmacdougall@akingump.com
                                                   shmitchell@akingump.com


                                          /s/
                                          Robert P. Trout (VA Bar # 13642)
                                          Counsel for Bijan Rafiekian
                                          Trout Cacheris & Solomon PLLC
                                          1627 Eye Street, NW
                                          Suite 1130
                                          Washington, DC 20006
                                          Telephone: (202) 464-3311
                                          Fax: (202) 463-3319
                                          E-mail: rtrout@troutcahceris.com




                                      2
 Case 1:18-cr-00457-AJT Document 281 Filed 07/09/19 Page 3 of 3 PageID# 3202



                                CERTIFICATE OF SERVICE

       I hereby certify that, on the 9th day of July 2019, true and genuine copies of Defendant’s

Response to Memorandum Opposing Co-Conspirator Designation by Michael T. Flynn were sent

via electronic mail by the Court’s CM/ECF system to the following:

       James P. Gillis
       John T. Gibbs
       Evan N. Turgeon
       U.S. Attorney’s Office (Alexandria-NA)
       2100 Jamieson Avenue
       Alexandria, VA 22314
       Telephone: (703) 299-3700
       Email: james.p.gillis@usdoj.gov
               john.gibbs@usdoj.gov
               evan.turgeon@usdoj.gov

       Sidney Powell
       Sidney Powell, P.C.
       2911 Turtle Creek Blvd., Suite 300
       Dallas, Texas 75219
       Telephone: (352) 630-5788
       Email: sidney@federalappeals.com




                                                            /s/
                                                            Robert P. Trout (VA Bar # 13642)
